DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (device claims) in the reply filed on April 22, 2021 is acknowledged.

Priority
The current claim set gets priority to April 9, 2019. The parent applications do not recite the at least two substantially circular shapes.

Specification
In the PgPub version of the application it seems that the number zero was turned to a lower case “o” in some instances (e.g. paragraph [0354] “142o”). It is recommended to point this out in the response by sending in an amended specification for these parts. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 17, and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 17 recite the limitation “the articulating surface” and therein is insufficient antecedent basis for this limitation in the claim
Claim 19 recites the limitation "the cartilage contacting surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, 18, and 20 recite “its surface”, “its articulating surface” and “its cartilage contacting surface.” In claim 14 it seems like it might be ok to use this language but when stated in this manner it seems like this feature has already been introduced. Things like “the length of the device” doesn’t always need to have antecedent basis and “its surface” might be ok in claim 14 but 18 and 20 are more borderline with not being clear. It is suggested to reword the claim to establish these surfaces, for example, “The medical implant comprising a surface, wherein a mark is on the surface.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2013/0184820; “Schwartz”), in view of Bake et al. (US 2016/0030183; “Bake”).
In regards to claim 7, Schwartz discloses an implant (Fig. 31) designed using the design method comprising: designing a contour curvature of the implant so that an articulating surface of the implant is designed to correspond to a simulated healthy articulating surface of a damaged articulating surface of a joint (Fig. 31; paragraph [0102]); providing at least two substantially circular shapes (Fig. 31; paragraph [0135]) such that each of said substantially circular shapes is partly overlapping at least one other substantially circular shape (Fig. 31; paragraph [0135]); 
However, Schwartz does not disclose providing a positioning mark on the implant.
Bake teaches providing at least one positioning mark (Fig. 11; 500) on circular shaped implant such that at least one positioning mark is designed to be used for determining the orientation in which the implant is to be placed in a recess made in a damaged articulating surface of a joint (Fig. 11; paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a positioning mark, as taught by Bake, to the implant of Schwartz, in order to help align the implant (paragraph [0046]).
This claim is also a product by process claim. So even if the process by which the product is made is not entirely the same, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.
In regards to claims 14-20, Schwartz discloses a medical implant (Fig. 31) comprising at least two substantially circular shapes (Fig. 31; paragraph [0135]) such that each of said circular shapes is partly overlapping at least one other circular shape (Fig. 31; paragraph [0135]).
However, Schwartz does not disclose the implant having a positioning mark.
Bake teaches a circular implant (Fig. 11) that is provided with at least one positioning mark (500) on its surface (Fig. 11). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a positioning mark, as taught by Bake, to the implant of Schwartz, in order to help align the implant (paragraph [0046]).
Once the combination is made, said at least one positioning mark (Bake - Fig. 11 shows mark on the edge of the circular implant) is parted from the center of an articulating surface of at least one of said at least two substantially circular shapes of the implant (Schwartz - Fig. 31 teaches the shape of the implant), thereby being adapted to be used for positioning the medical implant in a recess (Bake - Fig. 11; paragraph [0046]). Wherein only one of the at least two circular shapes is provided with a positioning mark and the other circular shape(s) is not provided with a positioning mark (note how there is just one positioning mark on the Bake implant so adding this to the implant of Schwartz would result in this limitation), thereby facilitating the identification of the positioning mark when rotationally positioning the implant (Bake Fig. 11). Wherein said positioning mark is provided on an articulating surface of at least one of the at least two substantially circular shapes (Bake - Fig. 11). Wherein only one of the at least two circular shapes is provided with at least one positioning mark on its 
As to claims 19-20, Schwartz in view of Bake discloses the implant as noted above, wherein Bake mentions the mark can be placed on different surfaces that will face the surgeon during the procedure (paragraphs [0054]-[0056]).
However, they do not specifically disclose putting the mark on a cartilage contacting surface of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the mark on a cartilage contacting surface of the implant, since it has been held that rearranging parts of an invention involves only routine skill in the art and as Bake mentions the mark can be on different surfaces that will face the surgeon (paragraphs [0054]-[0056]).
Once the obvious modification is made, only one of the at least two circular shapes is provided with at least one positioning mark on its cartilage contacting surface and the other circular shape(s) is not provided with a positioning mark (note how there is just one positioning mark on the Bake implant so adding this to the implant of Schwartz would result in this limitation), thereby facilitating the identification of the positioning mark when rotationally positioning the implant (Bake - Fig. 11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775